Exhibit 10.4

 

 

JOSTENS HOLDING CORP.

2003 STOCK INCENTIVE PLAN

 

 

EFFECTIVE AS OF OCTOBER 30, 2003

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

Purposes

 

 

 

 

2.

Number of Shares Subject to the Plan

 

 

 

 

3.

Administration of the Plan

 

 

 

 

4.

Eligibility

 

 

 

 

5.

Options

 

 

 

 

 

A.

Option Price and Payment

 

 

 

 

 

 

B.

Terms of Options and Limitations on the Right of Exercise

 

 

 

 

 

 

C.

Termination of Employment or Service

 

 

 

 

 

 

D.

Exercise of Options

 

 

 

 

 

 

E.

Non-Transferability of Options

 

 

 

 

 

 

F.

Transfer Restrictions and Repurchase Rights

 

 

 

 

6.

Stock Awards

 

 

 

 

7.

Adjustment of Shares; Effect of Certain Transactions

 

 

 

 

8.

Right to Terminate Employment or Service

 

 

 

 

9.

Compliance with Legal Requirements

 

 

 

 

10.

Issuance of Stock Certificates; Legends; Payment of Expenses

 

 

 

 

11.

Withholding Taxes

 

 

 

 

12.

Listing of Shares and Related Matters

 

 

 

 

13.

Amendment of the Plan

 

 

 

 

14.

Termination or Suspension of the Plan

 

 

 

 

15.

Governing Law

 

 

 

 

16.

Partial Invalidity

 

 

 

 

17.

Effective Date

 

 

--------------------------------------------------------------------------------


 

JOSTENS HOLDING CORP.

2003 STOCK INCENTIVE PLAN

 

1.             Purposes

 

Jostens Holding Corp., a Delaware corporation (the “Company”), desires to afford
certain employees, directors and other persons providing services for the
Company or any parent corporation or subsidiary corporation of the Company now
existing or hereafter formed or acquired who are responsible for the continued
growth of the Company an opportunity to acquire a proprietary interest in the
Company, and thereby create in such persons an increased interest in and a
greater concern for the welfare of the Company and its subsidiaries.

 

The Company, by means of this 2003 Stock Incentive Plan (the “Plan”), seeks to
retain for itself and any parent corporation or subsidiary corporation of the
Company the services of persons now holding key positions and also to secure and
retain the services of persons capable of filling such positions.

 

The stock options (“Options”) and stock awards (“Awards”) offered pursuant to
the Plan are a matter of separate inducement and are not in lieu of any salary
or other compensation for the services of any key employee, non-employee
director or consultant.

 

The Options granted under the Plan are intended to be either incentive stock
options (“Incentive Options”) within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), or options that do not meet the
requirements for Incentive Options (“Non-Qualified Options”).  The Company makes
no warranty, however, as to the qualification of any Option as an Incentive
Option.

 

2.             Number of Shares Subject to the Plan

 

Options and Awards granted under the Plan shall be exercisable for shares of
Class B Common Stock, $0.01 par value per share (the “Class B Common Stock” and
together with the Company’s Class A Common Stock, par value $0.01 per share, the
“Common Stock”).  Subject to Section 7 hereof, the total number of shares of
Class B Common Stock of the Company authorized for issuance upon the exercise of
Options or in connection with Awards granted under the Plan to employees of the
Company or any parent corporation or subsidiary corporation of the Company shall
not exceed, in the aggregate, 288,023 shares of the Class B Common Stock (the
“Employee Shares”) and the total number of shares of Class B Common Stock of the
Company authorized for issuance upon the exercise of Options or in connection
with Awards granted under the Plan to directors and other persons providing
services for the Company or any parent corporation or subsidiary corporation of
the Company shall not exceed, in the aggregate, 10,000 shares of the Class B
Common Stock (the “Non-Employee Shares” and, together

 

--------------------------------------------------------------------------------


 

with the Employee Shares, the “Shares”); provided, that the maximum number of
Shares that may be purchased or acquired upon the exercise of Options or in
connection with Awards granted under the Plan to any one person shall not
exceed, in the aggregate, 70,400 Shares.

 

Shares available for issuance under the Plan may be either authorized but
unissued Shares, Shares of issued stock held in the Company’s treasury, or both,
at the discretion of the Company.  If and to the extent that Options or Awards
expire or are cancelled or otherwise terminated under the Plan, the Shares
covered by the unexercised portion of such Options or Awards may again be
subject to an Option or Award under the Plan.

 

Except as provided in Sections 14 and 17 hereof, the Company may, from time to
time during the period beginning on October 30, 2003 (the “Effective Date”), the
date of approval of the Plan by the Company’s Board of Directors (the “Board”),
and ending on July 29, 2013 (the “Termination Date”), grant to certain
employees, directors and other persons providing services for the Company or any
parent corporation or subsidiary corporation of the Company now existing or
hereafter formed or acquired Incentive Options, Non-Qualified Options, and/or
Awards under the terms hereinafter set forth.

 

As used in the Plan, the term “parent corporation” and “subsidiary corporation”
shall mean a corporation within the definitions of such terms contained in
Sections 424(e) and 424(f) of the Code, respectively.

 

3.             Administration of the Plan

 

The Board shall administer the Plan, provided that the Board may, from time to
time, designate from among its members a compensation committee, which may also
be any other committee of the Board (the “Committee”), to administer the Plan. 
Whenever the Company shall have any class of equity securities registered
pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Committee shall be composed solely of two or more members
who are “Non-Employee Directors” within the meaning of Rule 16b-3, as amended
(“Rule 16b-3”) promulgated under the Exchange Act and “Outside Directors” within
the meaning of Treasury Regulation Section 1.162-27(e)(3) under Section 162(m)
of the Code, and shall meet such other conditions as required by Rule 16b-3 or
other applicable rules under Section 16(b) of the Exchange Act.  A majority of
the members of the Committee shall constitute a quorum and the act of a majority
of the members of the Committee shall be the act of the Committee.  If the Board
administers the Plan, then any reference herein, or in any agreement granting
Options or Awards pursuant to the Plan, to the Committee shall, unless the
context otherwise requires, include references to the Board, as appropriate.

 

Subject to the express provisions of the Plan, the Committee shall have the
authority, in its sole discretion, to determine the employees, directors and
service providers to the Company or any parent corporation or subsidiary
corporation to whom

 

2

--------------------------------------------------------------------------------


 

Options or Awards shall be granted (the “Optionholders”), the time when such
persons shall be granted Options or Awards, the number of Shares which shall be
subject to each Option or Award, the purchase price of each Share which shall be
subject to each Option or Award, the period(s) during which such Options shall
be exercisable (whether in whole or part), and the other terms and provisions
thereof (which need not be identical).  In determining the persons to whom
Options or Awards shall be granted and the number of Shares for which Options or
Awards are to be granted to each person, the Committee shall give due
consideration to, among other things, the length of service, performance and the
responsibilities and duties of such person.

 

Subject to the express provisions of the Plan, the Committee also shall have the
authority to construe the Plan and the Options and Awards granted hereunder, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
determine the terms and provisions of the Options and Awards (which need not be
identical) and to make all other determinations necessary or advisable for
administering the Plan.

 

The Committee may establish performance standards for determining the periods
during which Options or Awards shall be granted or exercisable, including
without limitation, standards based on the earnings of the Company and its
subsidiaries for various fiscal periods.  The Committee shall define such
performance criteria and, from time to time, the Committee in its sole
discretion and in administering the Plan may make such adjustments to such
performance criteria for any fiscal period so that extraordinary or unusual
charges or credits, changes to capital expenditure plans, acquisitions, mergers,
consolidations, and other corporate transactions and other elements of or
factors influencing the calculations of earnings or any other performance
standard do not distort or affect the operation of the Plan in an a manner
inconsistent with the achievement of its purpose.

 

Any determination of the Committee on the matters referred to in this Section 3
shall be conclusive.

 

The Committee may delegate to one or more of its members, or to one or more
agents, such administrative duties as it may deem advisable, and the Committee,
or any person to whom it has delegated duties as aforesaid, may employ one or
more persons to render advice with respect to any responsibility the Committee
or such person may have under the Plan.  The Committee may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent.  Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company or such subsidiary corporation or parent corporation of the Company
whose employees have benefited from the Plan, as determined by the Committee. 
No member or former member of the Board or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
Awards or Options granted hereunder.

 

3

--------------------------------------------------------------------------------


 

4.             Eligibility

 

Options or Awards may be granted only to key employees, non-employee directors
and consultants providing services to the Company or any parent corporation or
subsidiary corporation of the Company now existing or hereafter formed or
acquired; provided, however that Incentive Options may only be granted to key
employees of the Company or any parent corporation or subsidiary corporation of
the Company now existing or hereafter formed or acquired.  The Plan does not
create a right in any person to participate in, or be granted Options or Awards
under, the Plan.

 

5.             Options

 

A.    Option Price and Payment

 

The price for each Share purchasable under any Option granted hereunder shall be
determined by the Committee; provided, however, that in the case of an Incentive
Option, the purchase price for each Share shall not be less than one hundred
percent (100%) of the Fair Market Value (as defined below) per Share at the date
the Option is granted; and provided further, that in the case of an Incentive
Option granted to a key employee who, at the time such Option is granted, owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any subsidiary corporation or parent
corporation, the purchase price for each Share shall be not less than one
hundred ten percent (110%) of the Fair Market Value per Share at the date the
Option is granted.  In determining the stock ownership of a key employee for any
purpose under the Plan, the rules of Section 424(d) of the Code shall be
applied, and the Committee may rely on representations of fact made to it by the
key employee and believed by it to be true.

 

For purposes of the Plan, the “Fair Market Value” of the Shares with respect to
any date of determination, means:

 

(i)            $87.12 per Share as of the date hereof;

 

(ii)           if the Shares are listed or admitted to trading on a national
securities exchange in the United States or reported through The Nasdaq Stock
Market (“Nasdaq”) then the closing sale price on such exchange or Nasdaq on such
date or, if no trading occurred or quotations were available on such date, then
the closest preceding date on which such Shares were traded or quoted; or

 

(iii)          if not so listed or reported but a regular, active public market
for the Shares exists (as determined in the sole discretion of the Committee,
whose discretion shall be conclusive and binding), then the average of the
closing bid and ask quotations per Share in the over-the-counter market for such
Shares in the United States on such date or, if no such quotations are available
on such date, then on the closest date preceding such date.  For purposes of the
foregoing, a market in which trading is sporadic and the ask quotations
generally exceed the bid quotations by more than fifteen percent (15%) shall not
be deemed to be a “regular, active public market.”

 

4

--------------------------------------------------------------------------------


 

If the Board determines that a regular, active public market does not exist for
the Shares, the Board shall determine the Fair Market Value of the Shares in its
good faith judgment based on the total number of shares of Common Stock then
outstanding, taking into account all outstanding options, warrants, rights or
other securities exercisable or exchangeable for, or convertible into, shares of
Common Stock.  The Board shall make its determination of Fair Market Value from
time to time not less than annually (the “Valuation”) and such determination
shall remain in effect until the Board makes the next Valuation (provided that,
at any relevant date of determination, the Valuation approximates the Fair
Market Value at that date and, if it does not, the Board shall make a new
determination of Fair Market Value which shall apply retroactively at such date
of determination).  Notwithstanding the foregoing, if an investment banker or
appraiser appointed by the Company makes a determination of Fair Market Value
subsequent to a Valuation, such subsequent determination shall supersede the
Valuation then in effect and shall establish the Fair Market Value until the
next Valuation.

 

For purposes of this Plan, the determination of the Board of the Fair Market
Value shall be conclusive.

 

Upon the exercise of an Option granted hereunder, the Company shall cause the
purchased Shares to be issued only when it shall have received the full purchase
price therefor in cash; provided, however, that in lieu of cash, the holder of
an Option may, if the terms of such Option so provide and to the extent
permitted by applicable law, exercise an Option (a) in whole or in part, by
delivering to the Company shares of Class B Common Stock (in proper form for
transfer and accompanied by all requisite stock transfer tax stamps or cash in
lieu thereof) owned by such holder having a Fair Market Value equal to the cash
exercise price applicable to that portion of the Option being exercised, the
Fair Market Value of the shares of Class B Common Stock so delivered to be
determined as of the date immediately preceding the date of exercise, or as
otherwise may be required to comply with or conform to the requirements of any
applicable law or regulations, or (b) by delivering to the Company such other
form of payment as the Committee shall permit in its sole discretion at the time
of grant of the Option; provided that any such shares of Class B Common Stock to
be delivered by the holder of an Option shall have been owned by such holder for
at least six (6) months.

 

B.    Terms of Options and Limitations on the Right of Exercise

 

Any Option granted hereunder shall be exercisable at such times, in such amounts
and during such period or periods as the Committee shall determine at the date
of the grant of such Option; provided, however, that an Incentive Option shall
not be exercisable after the expiration of ten (10) years from the date such
Option is granted; and provided further, that in the case of an Incentive Option
granted to a key employee who, at the time such Incentive Option is granted,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or of any subsidiary corporation or
parent corporation of the Company, such Incentive Option shall not be
exercisable after the expiration of five (5) years from the date such Incentive
Option is granted.

 

5

--------------------------------------------------------------------------------


 

The Committee shall have the right to accelerate, in whole or in part, from time
to time, conditionally or unconditionally, rights to exercise any Option granted
hereunder.

 

To the extent that an Option granted hereunder is not exercised within the
period of exercisability specified therein, it shall expire as to the then
unexercised part.

 

Except as otherwise provided under the Code, to the extent that the aggregate
Fair Market Value of stock for which Incentive Options (under all stock option
plans of the Company and of any parent corporation or subsidiary corporation of
the Company) are exercisable for the first time by a key employee during any
calendar year exceeds one hundred thousand dollars ($100,000), such Options
shall be treated as Non-Qualified Options.  For purposes of this limitation, (a)
the Fair Market Value of stock is determined as of the time the Option is
granted and (b) Options will be taken into account in the order in which they
were granted.

 

In no event shall an Option granted hereunder be exercised for a fraction of a
Share.

 

A person entitled to receive Shares upon the exercise of an Option granted
hereunder shall not have the rights of a stockholder with respect to such Shares
until the date of issuance of a stock certificate to him or her for such Shares;
provided, however, that until such stock certificate is issued, any holder of an
Option using previously acquired shares of Common Stock in payment of the
exercise price shall continue to have the rights of a stockholder with respect
to such previously acquired shares of Common Stock.

 

C.    Termination of Employment or Service

 

Upon termination of employment of any employee or termination of service of any
non-employee director or of any consultant with the Company and all subsidiary
corporations and parent corporations of the Company, any Option previously
granted to such person, unless otherwise specified by the Committee in the
agreement granting such Option or otherwise, to the extent not theretofore
exercised, shall terminate and become null and void; provided, however, that:

 

(i)            if any Optionholder shall die while in the employ or service of
such corporation or during either the ninety (90) day or thirty (30) day period,
whichever is applicable, specified in clauses (ii) and (iii) below, any Option
granted hereunder, unless otherwise specified by the Committee in the letter
granting such Option, shall be exercisable for any or all of such number of
Shares that such Optionholder is entitled to purchase at the time of death, by
the legal representative of such Optionholder or by such person who acquired
such Option by bequest or inheritance or by reason of the death of such
Optionholder, at any time up to and including ninety (90) days after the date of
death;

 

(ii)           if the employment or service of any Optionholder shall terminate
by reason of such Optionholder’s Disability (as defined below), any Option
granted

 

6

--------------------------------------------------------------------------------


 

hereunder, unless otherwise specified by the Committee in the letter granting
such Option, shall be exercisable for any or all of such number of Shares that
such Optionholder is entitled to purchase at the effective date of termination
of employment or service by reason of Disability, at any time up to and
including ninety (90) days after the effective date of such termination of
employment or service;

 

(iii)          (x) in the case of an employee, if the employment of such
employee shall terminate (i) by reason of the employee’s retirement (at such age
or upon such conditions as shall be specified by the Committee in the letter
granting such Option) or (ii) by the Company or a subsidiary corporation or
parent corporation of the Company other than for Cause, and (y) in the case of a
non-employee director or consultant, if the service of such director or
consultant shall terminate (i) by reason of the non-employee director’s
voluntary retirement from service as a director, (ii) due to failure on the part
of the Company or a subsidiary corporation or parent corporation of the Company
to retain or nominate for re-election such director who is otherwise eligible,
unless due to an act of (a) fraud or intentional misrepresentation or (b)
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or any subsidiary corporation or parent corporation of the Company, or
(iii) by the Company or a subsidiary corporation or parent corporation of the
Company other than for Cause, any Option granted hereunder, unless otherwise
specified by the Committee in the letter granting such Option, shall be
exercisable for any or all of such number of Shares that such Optionholder is
entitled to exercise at the effective date of termination of employment or
service, at any time up to and including thirty (30) days after the effective
date of such termination of employment or service; and

 

(iv)          if the employment or service of any Optionholder shall terminate
by any reason other than that provided for in clauses (i), (ii) or (iii) above,
any Option granted hereunder, unless otherwise specified by the Committee in the
letter granting such Option shall, to the extent not theretofore exercised,
become null and void.

 

None of the events described in clauses (i), (ii) or (iii) above shall extend
the period of exercisability of the Option beyond the expiration date thereof.

 

If an Option granted hereunder shall be exercised by the legal representative of
a deceased Optionholder or by a person who acquired an Option granted hereunder
by bequest or inheritance or by reason of the death of any current or former
employee, non-employee director or consultant, written notice of such exercise
shall be accompanied by a certified copy of letters testamentary or equivalent
proof of the right of such legal representative or other person to exercise such
Option.

 

For purposes of the Plan, the term “for Cause” shall mean (a) with respect to an
employee who is a party to a written employment agreement with the Company or a
subsidiary corporation or parent corporation of the Company, which agreement
contains a definition of “for cause” or “cause” (or words of like import) for
purposes of termination of employment or services thereunder by the Company or
such subsidiary corporation or parent corporation of the Company, “for cause” or
“cause” as defined therein; or (b) in all other cases, as determined by the
Committee or the Board in its sole discretion, (i) the

 

7

--------------------------------------------------------------------------------


 

intentional or willful commission or failure due to bad faith by an Optionholder
of an act that causes or may cause substantial damage or significant injury to
the Company or a subsidiary corporation or parent corporation of the Company;
(ii) the commission by an Optionholder of an act of fraud or willful dishonesty
in the performance of such Optionholder’s duties on behalf of the Company or a
subsidiary corporation or parent corporation of the Company; (iii) conviction of
an Optionholder for commission of a felony or a plea of guilty or nolo
contendere to a felony; (iv) the breach by an Optionholder of any
non-competition, non-solicitation or confidentiality provision or agreement
entered into with the Company or a subsidiary corporation or parent corporation
of the Company; (v) the Optionholder’s being repeatedly under the influence of
illegal drugs and alcohol while performing his duties to the Company or a
subsidiary corporation or parent corporation of the Company, or (vi) the
continuing willful failure of an Optionholder to perform the duties of such
Optionholder to the Company or a subsidiary corporation or parent corporation of
the Company that has not been cured within fifteen (15) days after written
notice thereof has been given to the Optionholder by the Committee or its
designee.

 

For purposes of the Plan, the term “Disability” means (i) with respect to an
Optionholder who is a party to a written employment agreement with the Company,
which agreement contains a definition for “disability” or “permanent disability”
(or words of like import) for purposes of termination of employment thereunder
by the Company, “disability” or “permanent disability” in the most recent
agreements, or (ii) in all other cases, means, as determined by the Committee or
the Board in its sole discretion, such Optionholder’s inability to perform
substantially his or her duties and responsibilities to the Company or any
subsidiary corporation or parent corporation any reason of physical or mental
illness, injury, infirmity or condition for a continuous period of six (6)
months or one or more periods aggregating twelve (12) months in any two-year
period.

 

For purposes of the Plan, an employment relationship shall be deemed to exist
between an individual and a corporation if, at the time of determination, the
individual is an “employee” of such corporation for purposes of Section 422(a)
of the Code.  An employment relationship shall be deemed to continue while an
individual is on a bona fide leave of absence if the period of such leave does
not exceed ninety (90) days or, if longer, if such individual’s right to
reemployment is guaranteed by statute or contract.

 

A termination of employment shall not be deemed to occur by reason of (i) the
transfer of an employee from employment by the Company to employment by a
subsidiary corporation or a parent corporation of the Company or (ii) the
transfer of an employee from employment by a subsidiary corporation or a parent
corporation of the Company to employment by the Company or by another subsidiary
corporation or parent corporation of the Company.

 

8

--------------------------------------------------------------------------------


 

D.    Exercise of Options

 

Subject to the limitations on exercise referred to in Sections 5.B and 5.C
hereof, Options granted under the Plan shall be exercised by the Optionholder as
to all or part of the Shares covered thereby by giving written notice of
exercise to the Corporate Secretary of the Company at the principal business
office of the Company, specifying the number of Shares to be purchased
(including the class of such Shares), and specifying a business day not more
than ten (10) days from the date such notice is given for the payment of the
purchase price against delivery of the Shares being purchased.  Subject to the
terms of Sections 9, 10 and 11 hereof, the Company shall cause certificates for
the Shares so purchased to be delivered at the principal business office of the
Company, against payment of the full purchase price, on the date specified in
the notice of exercise.

 

E.     Non-Transferability of Options

 

An Option granted hereunder shall not be transferable, whether by operation of
law or otherwise, other than, in the case of Non-Qualified Options, to (a) any
spouse, lineal descendant, sibling, parent, heir, executor, administrator,
testamentary trustee, legatee or beneficiary of such Optionholder or (B) a trust
that is for the exclusive benefit of such Optionholder or the person set forth
under clause (a) above (each a “Permitted Transferee”), and any Option granted
hereunder shall be exercisable, during the lifetime of the holder, only by such
holder.  Except to the extent provided above, Options may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar proceeding.  Any attempted assignment, transfer, pledge,
hypothecation or other disposition of an Option granted hereunder contrary to
the provisions hereof, and the levy of any attachment or similar proceeding upon
such Option, shall be null and void and without effect.

 

F.     Transfer Restrictions and Repurchase Rights

 

It shall be a condition to the grant of any Option hereunder that the
Optionholder agrees to become bound by certain transfer restrictions and
repurchase rights set forth in the agreement granting such Option, which
provisions may be amended or modified from time to time as more fully specified
by the Committee in connection with the grant of the Option.

 

6.             Stock Awards

 

The Committee may, in its discretion, grant Awards (which may include mandatory
payment of bonus incentive compensation in stock) consisting of Class B Common
Stock issued or transferred to participants with or without other payments
therefor.  Awards may be subject to such terms and conditions as the Committee
determines appropriate, including, without limitation, restrictions on the sale
or other disposition of such Shares, and the right of the Company to reacquire
such Shares for no consideration upon termination of the participant’s
employment or service within specified periods.  The Committee may require the
participant to deliver a duly signed

 

9

--------------------------------------------------------------------------------


 

stock power, endorsed in blank, relating to the Class B Common Stock covered by
such an Award.  The Committee may also require that the stock certificates
evidencing such Shares be held in custody or bear restrictive legends until the
restrictions thereon shall have lapsed.  The Award shall specify whether the
participant shall have, with respect to the Shares subject to an Award, all of
the rights of a holder of Class B Common Stock, including the right to receive
dividends and to vote the Shares.  It shall be a condition to the grant of any
Award hereunder that the participant agree to become bound by certain transfer
restrictions and repurchase rights set forth in the agreement granting such
Award, which provisions may be amended or modified from time to time as more
fully specified by the Committee in connection with the grant of the Award.

 

7.             Adjustment of Shares; Effect of Certain Transactions

 

If by reason of a corporate merger, consolidation, acquisition of property or
stock, separation, reorganization, recapitalization or liquidation the Board
shall authorize the issuance or assumption of a stock option in a transaction to
which Section 424(a) of the Code applies, then, notwithstanding any other
provision of this Plan, the Board may grant an option upon such terms and
conditions as it may deem appropriate for the purpose of assumption of old
option, or substitution of a new option for the old option, in conformity with
the provisions of said Section 424(a) of the Code and the Treasury Regulations
thereunder.

 

Notwithstanding any other provision contained herein, in the event of any change
in the Shares subject to the Plan or to any Option or other right to acquire
Shares granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or other like change in the capital
structure of the Company), an adjustment shall be made to each outstanding
Option or other right to acquire Shares under the Plan such that each such
Option or right shall thereafter be exercisable for such securities, cash and/or
other property as would have been received in respect of the Shares subject to
such Option or right had such Option or right been exercised in full immediately
prior to such change, and such an adjustment shall be made successively each
time any such change shall occur.  The term “Shares” after any such change shall
refer to the securities, cash and/or property then receivable upon exercise of
an Option or other right to acquire Shares under the Plan.  In addition, in the
event of any such change, the Committee shall make any further adjustment to the
maximum number of Shares which may be acquired under the Plan pursuant to the
exercise of Options or other right to acquire Shares, the maximum number of
Shares for which Options or Awards may be granted to any one participant and the
number of Shares and exercise price per Share subject to outstanding Options or
other right to acquire Shares under the Plan as shall be equitable to prevent
dilution or enlargement of rights under such Options or rights, and the
determination of the Committee as to these matters shall be conclusive and
binding on the Optionholder; provided, however, that (a) each such adjustment
with respect to an Incentive Option shall comply with the rules of Section
424(a) of the Code (or any successor provision) and (b) in no event shall any
adjustment be made which would render any Incentive Option granted hereunder
other than an “incentive stock option” as defined in Section 422 of the Code.

 

10

--------------------------------------------------------------------------------


 

Except as specifically provided in the agreement granting the Option or Award,
in the event of a Change in Control (as defined below), and in anticipation
thereof if required by the circumstances, the Board, in its sole discretion may
also (i) accelerate the exercisability, prior to the effective date of such
change in control, of additional percentages of all outstanding Options granted
under this Plan (and redesignate as Non-Qualified Options any Options or
portions thereof that were originally designated as Incentive Options but that
no longer so qualify under Section 422 of the Code), (ii) arrange, if there is a
surviving or acquiring corporation, subject to the consummation of a change in
control, to have that corporation or an affiliate of that corporation grant to
employees and other optionholders replacement options with substantially similar
or, if not adverse to the optionholders, different provisions with respect to
exercisability (upon which grant the Options granted under this Plan shall
immediately terminate and be of no further force or effect) which, however, in
the case of Incentive Options, satisfy, in the determination of the Board, the
requirements of Section 424(a) of the Code, (iii) cancel all outstanding Options
in exchange for consideration in cash or in kind in an amount equal to the value
of the Shares, as determined by the Board in good faith, the optionholder would
have received had the Option been exercised (to the extent then exercisable or
to a greater extent, including in full, as the Board may determine) less the
option price therefor (upon which cancellation such Options shall immediately
terminate and be of no further force or effect), (iv) cancel all outstanding
options to the extent then exercisable for no consideration, (v) permit the
purchaser of the Company’s stock or assets to deliver to the optionholders the
same kind of consideration that is delivered to the stockholders of the Company
in cancellation of such Options in an amount equal to the value of the Shares as
determined by the Board in good faith, the optionholder would have received had
the Option been exercised (to the extent then exercisable or to a greater
extent, including in full, as the Board may determine), less the option price
therefor, or (vi) take any combination (or none) of the foregoing actions.

 

For purposes of the Plan, a “Change in Control” shall occur if (a) any person or
other entity (other than any of the Company’s subsidiaries), including any
person as defined in Section 13(d)(3) of the Exchange Act, other than (1) (A)
DLJ Merchant Banking Partners III, L.P., DLJ Offshore Partners III-1, C.V., DLJ
Offshore Partners III-2, C.V., DLJ Offshore Partners III, C.V., DLJMB Partners
III GmbH & Co. KG, Millennium Partners II, L.P. and MBP III Plan Investors, L.P.
(the “DLJMB Funds”), (B) any shareholder, member or general or limited partner
of any DLJMB Fund (a “DLJMB Partner”), and any corporation, partnership, limited
liability company, or other entity that is an Affiliate (as defined below) of
any DLJMB Partner (collectively, “DLJMB Affiliates”), (C) any managing director,
general partner, director, limited partner, officer or employee of any DLJMB
Fund or any DLJMB Affiliate, or any spouse, lineal descendant, sibling, parent,
heir, executor, administrator, testamentary trustee, legatee or beneficiary of
any of the foregoing persons described in this clause (C) (collectively, “DLJMB
Associates”), or (D) any trust the beneficiaries of which, or any corporation,
limited liability company or partnership the stockholders, members or general or
limited partners of which, include only such DLJMB Funds, DLJMB Affiliates,
DLJMB Associates, their spouses or other lineal descendants, or (2) any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) of which any DLJMB
Fund is part, becomes the beneficial owner, as defined in Rule 13d-3 of the

 

11

--------------------------------------------------------------------------------


 

Exchange Act, directly or indirectly, in a single transaction or a series of
related transactions, by way of merger, consolidation or other business
combination, securities of the Company representing more than fifty-one percent
(51%) of the total combined voting power of all classes of capital stock of the
Company (or its successor) normally entitled to vote for the election of
directors of the Company or (b) the sale of all or substantially all of the
property or assets of the Company to any unaffiliated person or entity other
than one of the Company’s subsidiaries is consummated.  For purposes of this
Plan, an “Affiliate” means, with respect to any person, any other person
directly or indirectly controlling, controlled by or under common control with
such person; provided that no securityholder of the Company or any parent
corporation or subsidiary corporation of the Company shall be deemed an
Affiliate of any person solely by reason of an investment in the Company or any
parent corporation or subsidiary corporation of the Company.  For the purposes
of this Plan, the term “control” (including, with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”), as used
with respect to any person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such person, whether through the ownership of voting securities, by contract or
otherwise.

 

8.             Right to Terminate Employment or Service

 

The Plan shall not impose any obligation on the Company or on any subsidiary
corporation or parent corporation thereof to continue the employment or service
of any Optionholder and it shall not impose any obligation on the part of any
Optionholder to remain in the employ or service of the Company or any subsidiary
corporation or parent corporation thereof.

 

9.             Compliance with Legal Requirements

 

The Committee may refuse to issue or transfer any Shares or other consideration
under an Option if, acting in its sole discretion, it determines that the
issuance or transfer of such Shares or such other consideration might violate
any applicable law or regulation or entitle the Company to recover the same
under Section 16(b) of the Exchange Act, and any payment tendered to the Company
by an Optionholder in connection therewith shall be promptly refunded to the
relevant Optionholder.  Without limiting the generality of the foregoing, no
Option granted hereunder shall be construed as an offer to sell securities of
the Company, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would be in compliance with all
applicable requirements of the federal and state securities laws and any other
laws to which such offer, if made, would be subject.

 

10.          Issuance of Stock Certificates; Legends; Payment of Expenses

 

Upon any exercise of an Option or acquisition of Shares granted hereunder and
payment of the purchase price therefor, a certificate or certificates
representing the Shares shall be issued by the Company in the name of the person
exercising the Option and shall be delivered to or upon the order of such
person.

 

12

--------------------------------------------------------------------------------


 

The Company may endorse such legend or legends upon the certificates for Shares
issued pursuant to the Plan and may issue such “stop transfer” instructions to
its transfer agent in respect of such Shares as the Committee, in its sole
discretion, determines to be necessary or appropriate to (a) prevent a violation
of, or to comply with the procedures for an exemption from, the registration
requirements of the Securities Act, (b) implement the provisions of the Plan and
any agreement between the Company and the Optionholder with respect to such
Shares or (c) permit the Company to determine the occurrence of a disqualifying
disposition, as described in Section 421(b) of the Code, of Shares transferred
upon exercise of an Incentive Option granted under the Plan.

 

The Company shall pay all issue or transfer taxes with respect to the issuance
or transfer of Shares, as well as all fees and expenses necessarily incurred by
the Company in connection with such issuance or transfer, except fees and
expenses which may be necessitated by the filing or amending of a registration
statement under the Securities Act, which fees and expenses shall be borne by
the recipient of the Shares unless such registration statement has been filed by
the Company for its own corporate purposes (and the Company so states).

 

All Shares issued as provided herein shall be fully paid and nonassessable to
the extent permitted by law.

 

11.          Withholding Taxes

 

All payments or distributions of Options or Awards made pursuant to the Plan
shall be net of any amounts required to be withheld pursuant to applicable
federal, state and local tax withholding requirements.  If the Company proposes
or is required to distribute Class B Common Stock pursuant to the Plan, it may
require the recipient to remit to it or to the corporation that employs such
recipient an amount sufficient to satisfy such tax withholding requirements
prior to the delivery of any certificates for such Class B Common Stock.  In
lieu thereof, the Company or the employing corporation shall have the right to
withhold the amount of such taxes from any other sums due or to become due from
such corporation to the recipient as the Committee shall prescribe.  The
Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit an optionee or award or right holder to pay all
or a portion of the federal, state and local withholding taxes arising in
connection with any Option or Award consisting of shares of Class B Common Stock
by electing to have the Company withhold shares of Class B Common Stock having a
Fair Market Value equal to the amount of tax to be withheld, such tax calculated
at rates required by statute or regulation; provided that any such shares
withheld shall have been owned by the optionee or award or right holder for at
least six (6) months.

 

12.          Listing of Shares and Related Matters

 

If at any time the Committee shall determine that the listing, registration or
qualification of the Shares subject to an Option or other right to acquire
Shares on any securities exchange or under any applicable law, or the consent or
approval of any

 

13

--------------------------------------------------------------------------------


 

governmental regulatory authority, is necessary or desirable as a condition of,
or in connection with, the granting of an Option or Award, or the issuance of
Shares thereunder, such Option or Award may not be exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee.

 

13.          Amendment of the Plan

 

The Board may, from time to time, amend the Plan, provided that no amendment
shall be made, without the approval of the stockholders of the Company, that
will (a) increase the total number of Shares issuable under the Plan or the
maximum number of Shares for which Options and Awards may be granted to any one
Optionholder (other than an increase resulting from an adjustment provided for
in Section 7 hereof), (b) reduce the exercise price of any Incentive Option
granted hereunder or (c) modify the provisions of the Plan relating to
eligibility.  The Committee shall be authorized to amend the Plan and the
Options granted thereunder to permit the Incentive Options granted thereunder to
qualify as “incentive stock options” within the meaning of Section 422 of the
Code and the Treasury Regulations promulgated thereunder.  The rights and
obligations under any Option or Award granted before amendment of the Plan or
any unexercised portion of such Option or Award shall not be adversely affected
by amendment of the Plan or the Option or Award without the consent of the
holder of such Option or Award.

 

14.          Termination or Suspension of the Plan

 

The Board may at any time suspend or terminate the Plan.  The Plan, unless
sooner terminated under Section 17 or by action of the Board, shall terminate at
the close of business on the Termination Date.  Options or Awards may not be
granted while the Plan is suspended or after it is terminated.  Rights and
obligations under any Option or Award granted while the Plan is in effect shall
not be altered or impaired by suspension or termination of the Plan, except upon
the consent of the person to whom the Option or other right was granted.  The
power of the Committee to construe and administer any Options or Awards under
Section 3 that are granted prior to the termination or suspension of the Plan
shall continue after such termination or during such suspension.

 

15.          Governing Law

 

The Plan, the Options and Awards granted hereunder and all related matters shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware from time to time obtaining.

 

16.          Partial Invalidity

 

The invalidity or illegality of any provision herein shall not be deemed to
affect the validity of any other provision.

 

14

--------------------------------------------------------------------------------


 

17.          Effective Date

 

The Plan shall become effective at 5:00 P.M., New York City time, on the
Effective Date; provided, however, that if the Plan is not approved by a vote of
the stockholders of the Company at an annual meeting or any special meeting, or
by unanimous written consent of the stockholders, within (12) months after the
Effective Date, the Plan and any Options and Awards granted thereunder shall
terminate.

 

15

--------------------------------------------------------------------------------